 

Federal Defenders
OF NEW YORK, INC.

 

David E. Patton

Executive Director Jennifer L. Brown

Attorney-in-Charge

April 20, 2021

U;
By ECF D Ocy BONY

FILED. PLECTRONICALLy
Honorable Andrew L. Carter Jr. DOC#:

United States District Judge DATE FILED: A307

Southern District of New York
Re: United States v. Wesley Valtrin, 15 Cr. 306 (ALC)
Dear Judge Carter:

I write to respectfully request that the Court permit Wesley Valtrin to travel to Fort Lauderdale,
Florida, from May 14 to May 17, 2021. The trip is so that Mr. Valtrin can earn money working
his side job as a stylist to a DJ, who will be performing at parties celebrating Haitian Flag Day.
(Haitian Flag Day is a holiday commemorating Haitian independence from France. Mr. Valtrin is
Haitian).

The Government takes no position on this request. The Probation Department opposes because
Mr. Valtrin is not current on his restitution payments and because he has supervised-release
violations pending. But Mr. Valtrin’s pending violations are all non-violent Grade C violations,
and he is doing well lately—he works 40 hours a week at a piano company, and is not using
controlled substances. Moreover, as noted, this trip would be for Mr. Valtrin to earn additional
income, which would help him be able to make his restitution payments.

If the Court grants permission for travel, Mr. Valtrin will provide his itinerary to Probation.
Thank you for your attention to this request.

Respectfully submitted, JA.
he application is WV _ granted.

7 fsenied.

Andrew L. Carter Jr, U.S.D.J.
Dated: Ages\ 50, 262)\
NY, New York

  
 

/s/ Jonathan Marvinny
Jonathan Marvinny

Assistant Federal Defender
212.417.8792

jonathan_marvinny @fd.org

  

cc: Matthew Podolsky, Esq. (by ECF)
Joshua Mack, U.S. Probation (by email)

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

Southern District of New York

 
